*168ORDER
On the 11th day of September 1944, Luapo of Leone filed an application with the Attorney General to register the matai name “Atiga”. Notice of his application was published on the same day on the bulletin board at the Administration Building and remained posted for a period of 30 days. On the 7th day of October 1944, Sipunu of Leone filed his objection to the registration to this matai name by Luapo of Leone, and at the same time claimed that he was entitled to hold the matai name “Atiga”.
The case was called before the High Court of American Samoa, January 22, 1945. Both parties requested that they be allowed to have another meeting and conference of the family members to see whether or not an agreement could be reached as to who should hold this title. The case was continued until Monday, January 29, 1945, in order to give the family an opportunity to hold another meeting in an effort to decide who should hold the matai name “Atiga”. When the case was called again for trial on January 29, 1945, Sipunu of Leone stated in open court that as a result of the family conference during the past week he desired to withdraw his objection and to consent to the appointment of Luapo of Leone to hold the matai name “Atiga”. The matter having been agreed upon by the family and the parties to the contest, now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that Luapo of Leone is the true and lawful successor and holder of the matai name “Atiga” and that he be allowed forthwith to register this name.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that court cost in this case be taxed in the sum of $25.00 and that the cost be paid in equal parts by Luapo of Leone and Sipunu of Leone.
*169IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be forthwith delivered to the Attorney General of American Samoa.